Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 29-September-2021, Applicant has filed an Amendment with Arguments/ Remarks on 28-December-2021. In this amendment, Applicant has amended independent claims 1, 11 and 22 to include essentially the limitations recited in claims 8 and 17. In addition, Applicant has made minor amendment to dependent claims 3, 8 10 and 17. A summary of the amendments follows.
Independent claim 1 has been amended to incorporate the following limitations at the end of the claim: “wherein the IST hardware controller updates, while the chip is being used in the functional computing platform, at least one of: at least one application sequence of the in-system testing, one or more targeted fault modes of the in-system testing, or one or more test conditions of the in-system testing”. (Note: this claim is amended by the Examiner’s Amendment contained in this Office Action.)
Dependent claim 3 has been modified to change the phrase “the interface directly communicate” to now read as “the interface s”.
Dependent claim 8 has been amended to now read as “The IST hardware controller as recited in Claim 1 wherein the IST hardware controller being used in the functional computing platform, the at least one [[an]]application sequence of the in-system testing, the one or more targeted fault modes of the in-system testing, and the one or more test conditions of the in- system testing”. (NOTE: this claim is canceled by the Examiner’s Amendment contained in this Office Action.)
Independent claim 11 has been amended to incorporate the following limitations at the end of the claim: “and updating, while the chip is being used in the functional system, at least one of: at least one application sequence of the in-system testing, one or more targeted fault modes of the in-system testing, or one or more test conditions of the in-system testing”. (Note: this claim is amended by the Examiner’s Amendment contained in this Office Action.)
Dependent claim 17 has been amended to now read as “The method as recited in Claim 11 wherein said updating includes being used in the functional system, the at least one [[an]] application sequence of the in-system testing, the one or more targeted fault modes of the in-system testing, and the one or more test conditions of the in-system testing”. (NOTE: this claim is canceled by the Examiner’s Amendment contained in this Office Action.)
Independent claim 22 has been amended to incorporate the following limitations at the end of the claim: “wherein the first IST hardware controller updates, while the SoC is being used in the functional computing platform, at least one of: at least one application sequence of the in-system testing, one or more targeted fault modes of the in-system testing, or one or more test conditions of the in-system testing”. (Note: this claim is amended by the Examiner’s Amendment contained in this Office Action.)

Response to Arguments
In response to the Non-Final Office Action of 29-September-2021, Applicant has filed an Amendment with Arguments/ Remarks on 28-December-2021. These arguments have been fully considered and some of them are persuasive.
In their argument, Applicant essentially notes that dependent claims 8 and 17 were noted as “allowable if written in independent form” in the Non-Final Office Action. In the amendments described above, Applicant has moved the content of those dependent claims into the three independent claims (1, 11 and 22); Applicant argues that, as a result, these independent claims are now allowable; Examiner agrees with this conclusion, with the condition that moved up dependent claims are in the similar scopes as the original dependent claims.
Applicant also further argues that the claims which depend from independent claims 1, 11 and 22 are allowable as a result of their dependency on allowable claims; Examiner also agrees with this conclusion, with the condition that moved up dependent claims are in the similar scopes as the original dependent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s Representative Woo (Kenneth) Rhim (Reg. No. 61,630) on 18-March-2022 via email (email content and authorization for electronic communications attached to this Office Action). An Examiner-initiated interview was held on 21-March-2022 to discuss further changes; authorization for the additional changes was given on 22-March-2022 via email. The application has been amended as follows:

Claim 1. (Currently Amended)  An in-system test (IST) hardware controller included within a chip of a functional computing platform, comprising:
an interface that receives test patterns for structural testing of a chip of a functional computing platform; and
a processor that directs the test patterns to a centralized testing controller of the chip for in-system testing of the chip, wherein the chip is divided into multiple regions, and the in-system testing includes applying, using the centralized testing controller, different tests to different regions of chip concurrently; 
wherein the IST hardware controller updates, while the chip is being used in the functional computing platform, and one or more test conditions of the in-system testing. 

Claim 8. (canceled).


preparing the functional system for the in-system testing;
initiating the in-system testing employing an IST hardware controller of the chip;
obtaining test patterns for the in-system testing; 
directing the test patterns to a centralized test controller of the chip to perform the in-system testing, wherein the chip is divided into multiple regions, the in-system testing includes applying, using the centralized test controller, different tests to different regions concurrently; and
updating, while the chip is being used in the functional system, and one or more test conditions of the in-system testing.

Claim 17. (canceled).

Claim 22. (Currently Amended)  An integrated circuit (IC) within a functional system, comprising:
components of the functional system; and 
a system-on-a-chip (SoC) having a first in-system test (IST) hardware controller communicatively coupled to the components of the functional system, wherein the first IST hardware controller directs in-system testing of the SoC employing a centralized testing controller of the SoC, and the SoC is divided into multiple regions, and the in-system testing 
wherein the first IST hardware controller updates, while the SoC is being used in the functional computing platform, and one or more test conditions of the in-system testing.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to the testing of semiconductor devices, and more specifically to testing devices which are deployed in systems.
The following limitations (as exemplified by claim 1) are taught by the art cited in the Non-Final Office Action of 29-September-2021, (US Patent 6560740 (Zuraski, Jr. et al.) [herein “Zuraski”] in view of US Patent Publication 20140132291 (Somachudan et al.) [herein “Somachudan”], and further in view of U.S. Patent Publication 20020178416-(Chen et al.) [herein “Chen”]): (a)n in-system test (IST) hardware controller included within a chip of a functional computing platform, comprising: an interface that receives test patterns for structural testing of a chip of a functional computing platform; and a processor that directs the test patterns to a centralized testing controller of the chip for in- system testing of the chip, wherein the chip is divided into multiple regions, and the in-system testing includes applying, using the centralized testing controller, different tests to different regions of chip concurrently.
The prior art of record does not teach wherein the IST hardware controller updates, while the chip is being used in the functional computing platform, at least one of: at least one application sequence of the in-system testing, one or more targeted fault modes of the in-system testing, or one or more test conditions of the in-system testing.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 2 – 7 and 9 - 10) are also allowable.
Independent claims 11 and 22 contain limitations which essentially recite the same limitation described above for claim 1; as a result, these claims, and their dependent claims (12 – 16 and 18 – 21 for claim 11, and 23 – 24 for claim 22) are allowable.
In summary, claims 1 – 7, 9 – 16 and 18 – 24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111